Citation Nr: 0400810	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to May 
1942, and was a prisoner of war of the Imperial Japanese 
forces from April 1942 until his death in May 1942, at the 
O'Donnell Concentration Camp in Carpas, Tarlac, Philippines.  
The appellant in this matter claims to be his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the VA Manila, 
Republic of the Philippines, Regional Office (RO).  That 
decision found that new and material evidence had not been 
submitted to reopen a claim of entitlement to recognition as 
the veteran's surviving spouse.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  By March 1956 determination, the RO denied the 
appellant's claim for VA benefits as the surviving spouse of 
the veteran.  She did not appeal this decision.

3.  The RO thereafter denied the appellant's claim for VA 
benefits as the surviving spouse of the veteran on several 
occasions, including August 1995.  The appellant did not 
appeal this decision.

4.  The evidence submitted since August 1995 bears directly 
and substantially upon the specific matter under 
consideration, and thus provides a new factual basis on which 
to reopen the appellant's claim.
5.  The evidence of record does not establish that the 
appellant was legally married to the veteran.


CONCLUSIONS OF LAW

1.  The August 1995 determination, which found that new and 
material evidence had been presented to reopen a claim of 
entitlement to recognition as the veteran's surviving spouse 
for purposes of entitlement to VA benefits, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2003).

2.  Evidence received since the August 1995 decision is new 
and material, and the claim of entitlement to recognition as 
the veteran's surviving spouse for purposes of entitlement to 
VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the VA's duty to notify the appellant of the 
evidence necessary to substantiate her claim has also been 
met, as the RO informed him of the need for such evidence in 
an April 2001 letter.  See 38 U.S.C.A. § 5103A (West 2002).  
This letter contains a specific explanation of the type of 
evidence necessary to substantiate the appellant's claim, as 
well as which portion of that evidence (if any) was to be 
provided by her and which portion the VA would attempt to 
obtain on her behalf.  In addition, the VA's duties under the 
VCAA were noted to have been discussed with the appellant 
during the July 2003 informal conference.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

The veteran's service personnel records show that, at the 
time of his death in May 1942, he was single.

In May 1949, the veteran's mother submitted an application 
for VA benefits.  On her application and supporting 
documentation, she repeatedly indicated that, at the time of 
his death, the veteran was unmarried.

In May 1951, a letter was sent to the appellant indicating 
that she had been specified as the veteran's common law wife.  
The letter asked the appellant to inform the RO whether she 
had ever ceremonially married the veteran, and if so, the 
date and place of such marriage.

In March 1952, the veteran's mother was awarded life 
insurance benefits; she was denied death benefits, as she had 
not shown that she was dependent on the veteran.  The life 
insurance benefits were subsequently suspended pending 
confirmation of a surviving widow of the veteran.

In August 1952, the appellant applied for death benefits as 
the surviving widow of the veteran.  She stated that she 
married the veteran on November [redacted], 1941.

An August 1952 affidavit was submitted by N.M.  He stated 
that he was a Justice of the Peace in the appellant's 
municipality from November 1941 to August 1942.  He noted 
that he performed the marriage ceremony for the appellant and 
the deceased veteran "on or about November [redacted], 1941."

In a February 1953 affidavit, the veteran's mother indicated 
that she was told that the veteran and the appellant were 
married secretly in 1941, but she was not aware of the date.

An April 1953 decision awarded benefits to the appellant as 
the unremarried widow of the veteran.

In July 1954, A.C. and J.J. submitted an affidavit.  They 
identified the appellant as the "common-law wife" of the 
veteran and indicated that the appellant was living with a 
man, and had a son by him.

In September 1954, a field examination was requested to 
determine whether the appellant had remarried.

In September 1954, the veteran's mother submitted a letter 
indicating that the veteran was never legally married to the 
appellant.

In December 1954, the appellant was deposed.  She stated that 
she was married by a Justice of the Peace named M., who was 
dead.  She indicated that E.S. was one of the sponsors of her 
marriage, but she could not remember her other sponsor.  The 
appellant reported that she could not remember the exact date 
of her marriage to the veteran, but that neighbors and 
friends attended the ceremony and wedding feast.

In a memorandum to the file, the field examiner noted that, 
in August 1955, he attempted to search the marriage records 
of the local registrar for the purpose of determining whether 
the appellant had legally married the veteran.  He was 
informed that all pre-war and wartime records were either 
lost or destroyed.  There was no record of marriage between 
the appellant and the veteran that could be located.

An August 1955 deposition of G.M. indicated that she had 
lived with the veteran prior to his relationship with the 
appellant.  G.M. reported that she and the veteran were never 
legally married.  She stated that he was a widower when she 
met him.  She indicated that the veteran was called to active 
service about two months after their separation.  She stated 
that she knew that the appellant and the veteran began a 
relationship about a month or two after they, G.M. and the 
veteran, separated.  She stated that the veteran and the 
appellant were never legally married.  G.M. indicated that, 
if they had been legally married, she would have heard about 
it.  She said the appellant and the veteran lived together 
beginning in October or November of 1941.

The appellant was deposed in August 1955.  She stated that 
she was legally married to the veteran, but she forgot when 
they were married.  She indicated that they were married in 
the mayor's house in San Fabian.  She reported that the mayor 
performed the marriage ceremony.  She stated that the 
sponsors to her marriage were M.G. and D., who was deceased.  
She also noted that only five people were present at the 
marriage, herself, the veteran, their sponsors, and the 
mayor.  She indicated that the marriage took place around 
sunset, in the afternoon.  The appellant stated that E.S. was 
her niece.  She reported that she was one of her sponsors.  
When asked why the appellant reported only five people 
present at the wedding she responded that she had forgotten.  
The appellant stated that there was no party or celebration 
after the ceremony because her mother-in-law opposed the 
marriage, but that a luncheon was held at her mother-in-law's 
house.  Later in the same deposition, she claimed that her 
wedding took place at 8:00 in the morning.  She stated that 
T.S. and A.R. were present at the wedding feast.

In August 1955, N.M., a Justice of the Peace, was deposed.  
He stated that he did not know the veteran.  He reported that 
he met the appellant sometime in 1941, but could not remember 
the actual date.  He stated that he remembered performing the 
marriage of the appellant and the veteran.  He indicated that 
he could not remember the date of the marriage, but that he 
had performed the ceremony prior to the war.  He stated that 
all his records were destroyed.  N.M. reported that it was a 
civil marriage, which may have taken place in the morning.  
He indicated that he could not remember the sponsors for the 
wedding.  N.M. stated that he remembered executing an 
affidavit in connection with the case.  He reported that the 
appellant had approached him for the affidavit, but he could 
not give her the necessary certificate because all of his 
records had been destroyed.  He stated that the appellant 
explained that he had performed her ceremony and after 
hearing her story he executed the affidavit.  He stated that 
the date he supplied in the affidavit was given to him by the 
appellant.  He indicated that he knew T.S., but could not say 
if he was present at the wedding.  N.M. reported that he 
could not remember anyone who was present at the wedding.

F.M., a friend of the deceased veteran, was deposed in August 
1955.  He stated that he did not know if the veteran was ever 
legally married.  He reported that the only "wife" he knew 
about was G.M.  He indicated that G.M. and the veteran began 
living together in 1937.  F.M. stated he had never heard of 
the appellant until this deposition, when G.M. visited him 
and told him about the appellant.

In August 1955, A.I., who is F.M.'s uncle and a friend of the 
veteran, was deposed.  He stated that in 1937 the veteran, 
his mother, G.M., and the veteran's son came to live with 
him.  He reported that the veteran's son was by his first 
wife.  He indicated that the veteran volunteered for the 
military when the war broke out.  He noted that G.M. left the 
veteran about a year before the war, and, a month or so 
later, the appellant came to live with the veteran.  He 
stated that he did not know if the veteran and the appellant 
were ever legally married.

M.G., a former neighbor of the veteran, was deposed in August 
1955.  She stated that the only wife of the veteran's that 
she knew was G.M.  She indicated that she believed G.M. and 
the veteran were still living together when the war broke 
out.  She reported that she had never heard of the appellant.

The veteran's sister-in-law, L.C., was deposed in August 
1955.  She stated that she did not know if the veteran and 
the appellant were ever legally married.  She indicated that 
her mother-in-law, the veteran's mother, stated that the 
veteran and appellant were never legally married.

In September 1955, the veteran's mother was deposed.  She 
stated that her son had lived with about 5 women, but was 
never legally married.  She indicated that she was sure that 
her son had never been legally married because he told her 
that he was only co-habitating with the women and not 
married.  She stated that there was never a wedding feast at 
her house.

In November 1955, P.R., who was living with the appellant, 
was deposed.  He reported that he met the appellant during 
the Japanese occupation of the Philippines.  He stated that 
he knew she was a widow.  He reported that he and the 
appellant lived together from about 1946 to a year prior.  He 
indicated that they separated because of the VA investigation 
of the appellant.  P.R. stated that he and the appellant were 
never legally married.

In December 1955, T.S., an ex-barrio lieutenant, was deposed.  
He stated he did not know whether the appellant and the 
veteran were legally married.

In December 1955, F.S., the appellant's son-in-law, was 
deposed.  He indicated that neither he, nor his wife, knew 
whether the veteran had legally married his mother-in-law.

In December 1955, G.F., a clerk at the Municipal Treasurer's 
Office was deposed.  He stated that he did not know whether 
the appellant and veteran had ever been legally married.  He 
indicated that the appellant began living with P.R. sometime 
after liberation in 1945.  He noted that, to the best of his 
knowledge, P.R. and the appellant had not legally married.

The appellant was again deposed in December 1955.  She stated 
that the witnesses to her marriage, M.G. and E.S., were 
currently unavailable to be interviewed.  She indicated that 
she was legally married to the veteran.  The appellant 
reported that she could no longer remember when they were 
married.  She stated that Judge M married them in the 
Municipal Building of San Fabian.  The appellant indicated 
that E.S. and D.B., now deceased, were her sponsors, and M.G. 
was a witness.  She reported that the marriage took place at 
noon.  She stated that no one else, beyond those she had 
mentioned, was present at the wedding.  She reported there 
was a little party after the ceremony at her house.

The December 1955 field examiner's report noted that he found 
all the witnesses credible except the appellant and N.M.  He 
stated that he went to interview M.G. and E.S. who had been 
listed by the appellant as sponsors and or witnesses to the 
marriage.  He reported that they were both absent from their 
respective homes.  The field examiner noted that he had 
received information indicating that M.G. and E.S. were not 
willing to testify.

In February 1956, the Director of Compensation and Pension 
Service asked the office of General Counsel for an opinion 
regarding the appellant's status.  In a February 1956 
opinion, the General Counsel stated that, based on a review 
of the record, the evidence did not show that the appellant 
had married the veteran and she may, therefore, not be 
accepted as his legal widow.

In March 1956, the appellant was notified of the termination 
of her benefits based on the determination that she was not 
the legal widow of the veteran.  The appellant did not appeal 
the decision.

In January 1971, the appellant requested that her benefits be 
restored.  The RO responded in a February 1971 letter 
indicating that the appellant's benefits had been terminated 
because she was never legally married to the veteran.

In December 1975 and October 1981, the appellant again 
requested that her benefits be restored.  Again, in December 
1975 and October 1981, the RO notified the appellant that she 
was not eligible for benefits because she had never been 
legally married to the veteran.

In May 1995, the appellant asked that her claim for benefits 
be reopened.  Submitted in conjunction with the request was a 
certificate from the office of the local registrar.  The 
certificate stated that a marriage certificate for the 
appellant and the veteran could not be issued because all 
records pertaining to the year of the marriage were 
destroyed.

A February 1990 affidavit from J.H. and C.C. stated that they 
were friends and neighbors of the appellant.  J.H. and C.C. 
stated that they had been present at the wedding of the 
appellant to the veteran on November [redacted], 1941.  They reported 
that the wedding was performed by N.M.

In August 1995, the RO informed the appellant that the 
evidence submitted with her current claim was not new and 
material.  The basis for this decision was that the affidavit 
submitted on the appellant's behalf was not considered new 
and material as it was contradicted by evidence already of 
record.

In October 2000, the appellant requested that her claim be 
reopened.  Submitted with the current claim was a January 
1992 affidavit from V.B. and G.C. stating that they were 
present at the November [redacted], 1941 wedding between the 
appellant and the veteran.

An October 2001 certification from the office of the local 
registrar indicated that the records from 1932 through early 
1945 had been destroyed.  The certification went on to state 
that the office had no way of verifying the marriage of the 
appellant and the veteran.

The appellant testified before a hearing officer at a hearing 
held at the RO in December 2002.  She stated that she and the 
veteran were legally married.  She indicated that all the 
documentation of the marriage had been destroyed.

In a December 2002 affidavit, F.M. and R.T., friends of the 
appellant who had not previously submitted statements on her 
behalf, stated that they knew the appellant married the 
veteran on November [redacted], 1941.  The affidavit did not state 
that they were present at the wedding ceremony, but that they 
attended the wedding celebration.

III.  Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 
(2003).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2003).  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  
38 C.F.R. § 3.53(b).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2003).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j) (2003).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2003).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common- law marriage 
could be deemed valid.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claims was in August 
1995.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. at 
284.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the RO most recently denied the appellant's claim 
regarding entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA benefits 
in August 1995, and because the appellant did not file a 
timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the appellant's 
claim for this benefit may only be reopened if she submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's August 1995 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The Board notes that the appellant was initially notified of 
the termination of her benefits in March 1956.  Benefits were 
terminated on the basis that the evidence showed that the 
appellant was not the legal widow of the veteran.  Evidence 
of record at the time of this initial determination consisted 
of the veteran's service personnel records, the May 1949 
application of the veteran's mother for benefits, an August 
1952 affidavit from N.M., a February 1953 affidavit from the 
veteran's mother, a July 1954 affidavit from A.C. and J.J., a 
December 1955 field examination report, which consisted of 
several depositions and the field examiner's comments, and a 
February 1956 General Counsel opinion.

The basis for the August 1995 denial was that new and 
material evidence had not been presented to reopen the claim 
of entitlement to recognition as the veteran's surviving 
spouse for purposes of establishing entitlement to VA 
benefits.  Submitted prior to that denial was a May 1995 
certificate from the office of the local registrar stating 
that a marriage certificate for the appellant and the veteran 
could not be issued, and a February 1990 affidavit from J.H. 
and C.C. stating that they were present at the appellant's 
wedding to the veteran.  The August 1995 decision stated that 
the February 1990 affidavit could not be considered credible 
evidence because it contradicted evidence already of record.

The evidence submitted with the current claim includes an 
October 2001 certification from the local registrar 
indicating that records from 1941 had been destroyed and a 
marriage certificate for the appellant and the veteran could 
not be issued, a December 2002 affidavit from F.M. and R.T. 
stating that they were present at the marriage of the 
appellant to the veteran, and the appellant's testimony 
before a hearing officer at a hearing held the RO.  As noted 
above, in determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The 
appellant has submitted an affidavit, from friends who had 
not previously submitted a statement on the veteran's behalf, 
attesting to the fact that they were present at the 
appellant's wedding to the veteran.  Consequently, the Board 
finds that the evidence, which is presumed credible, 
submitted since the August 1995 denial contributes to a more 
complete picture of the circumstances surrounding the 
appellant's claim for entitlement to recognition as the 
veteran's surviving spouse for purposes of entitlement to VA 
benefits, which, in fairness, would warrant additional 
consideration of the matter at hand.  Hodge, supra.

Entitlement to Recognition as the Veteran's Surviving Spouse

After having carefully reviewed the evidence of record, the 
Board finds that the evidence in its entirety is not so 
evenly balanced as to support the appellant's contention that 
she is entitled to recognition as the veteran's surviving 
spouse.  The appellant has, throughout the duration of the 
claim, contradicted herself on several occasions regarding 
the circumstances surrounding her purported wedding to the 
veteran.  The December 1954 field examiner's report 
specifically notes that appellant's statements were not 
credible.  In her depositions she variously reported that she 
did not remember her wedding or wedding date, that she was 
married on November [redacted], 1941, that she was married by the 
town's mayor, the she was married by N.M., that she was 
married at 8:00 in the morning, that she was married at noon, 
that she was married at sunset, that there were only five 
people present at the wedding, that there were six people 
present at the wedding, that there was no wedding 
celebration, that there was a small celebration, and that 
there was a wedding feast.  Also, during her depositions, she 
specifically stated that E.S. and D.B. were her sponsors and 
M.G. was a witness to the wedding.  D.B. was noted to have 
been deceased at the time of the field examination.  The 
field examiner specifically noted that E.S. and M.G. were 
unavailable for depositions and his information indicated 
that they were unwilling to testify.  Various other witnesses 
deposed by the field examiner indicated that they either did 
not know whether the veteran and appellant were married, or 
specifically stated that the appellant and the veteran were 
never married.

The Board further notes, that the field examiner's report 
noted that he found all the witnesses, besides N.M. and the 
appellant credible.  In this regard, the Board finds that 
there is no evidence of record suggesting otherwise.  The 
appellant and N.M. have both contradicted themselves on 
several occasions.  Accordingly, their statements lack the 
credibility necessary to support the appellant's claim.

With regard to the February 1990 affidavit from J.H. and C.C. 
and the December 2002 affidavit from F.M. and R.T., the Board 
does not find these statements to be sufficiently persuasive 
as to be dispositive of the central question of whether there 
was a legal marriage in this case such as would warrant 
recognition of the appellant as the veteran's widow.  It 
remains necessary to consider this evidence in conjunction 
with the evidence already of record.  The appellant has, on 
several occasions contradicted herself with regard to the 
identities of the persons present at her wedding.  In her 
depositions during the field examination, however, the only 
persons identified by the appellant as being present at the 
wedding were M.G., E.S., and D.B.  She did at one point state 
that T.S. and A.R. were present at the wedding feast.  
However, in his December 1955 deposition, T.S. stated that he 
did not know whether the appellant and the veteran were 
legally married.  Given that J.H., C.C., F.M. and R.T. were 
not initially named as being present at either the wedding or 
the ceremony, when the appellant had previously identified 
those in attendance, the Board finds that their statements, 
offered almost fifty to sixty years after the date in 
question, are lacking sufficient probative value as to place 
the evidence in equipoise.

Accordingly, the Board finds that the evidence of record does 
not provide a credible basis on which the benefit sought by 
the claimant may be granted.  Entitlement to recognition as 
the surviving spouse of the veteran for purposes of 
entitlement to VA benefits is denied.


ORDER

New and material evidence having been presented, a claim for 
entitlement to recognition as the surviving spouse of the 
veteran is reopened and, on de novo consideration, remains 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



